


Exhibit 10.20
[doverlogoblue.jpg]
SSAR Award




DATE:    February __, 2013
TO:    ______________    
    


Here are the details for your SSAR grant:




Number of shares of Dover Common Stock -
____
SSAR Base Price Per Share -
$___
Date of Grant -     
February __, 2013
Expiration Date -     
February __, 2023



Your Stock Settled Appreciation Right (SSAR) award is subject to all the terms
and provisions of the Dover Corporation 2012 Equity and Cash Incentive Plan
("Plan"), which terms and provisions are expressly incorporated into and made a
part of the award as if set forth in full herein. A copy of the Plan can be
found on www.dovercorporation.com/investorinformation.asp in the SEC Filings,
Proxy Filing on March 19, 2012 Appendix A.


In addition, your SSAR is subject to the following:


1.    Your SSAR is subject to earlier termination as provided in the Plan, for
example, upon termination of employment prior to the expiration date.
2.    It is your responsibility to keep track of your SSAR grants and to ensure
that you exercise your SSARs before they expire. Dover will not remind or notify
you that your SSAR is nearing its expiration date.


3.    The earliest date on which the SSAR may be exercised is the third
anniversary of the Grant Date. Earlier exercise may be permitted in the event of
a Change in Control or death or disability as provided in the Plan. No payment
is required to exercise a SSAR.
 
4.    Upon exercise of your SSARs, you will be entitled to receive from Dover
that number of whole shares of Dover Common Stock equal in value, on the date of
exercise of the SSARs, to the excess of (A) the value of a share of Dover Common
Stock on the date of exercise of the SSARs multiplied by the number of SSARs
being exercised over (B) the sum of (i) the per share base price of the SSARs
being exercised multiplied by the number of SSARs being exercised, plus (ii)
unless you elect to pay such tax in cash, any amount of tax that must be
withheld in connection with such exercise. Fractional shares shall be
disregarded.


5.    As a condition of receiving your SSAR Award, you agree to be bound by the
terms and conditions of the Dover Corporation Anti-hedging and Anti-pledging
Policy and by any Clawback Policy to be adopted by Dover, as such policies may
be in effect from time to time. The Anti-hedging and Anti-pledging Policy
prohibits hedging or pledging any Dover equity securities held by you or certain
designees, whether such Dover securities are, or have been, acquired under the
Plan, another compensation plan sponsored by Dover, or otherwise. Please review
the Anti-hedging and Anti-pledging Policy to make sure that you are in
compliance. You may obtain a copy of the current version of the Anti-hedging and
Anti-pledging Policy, and any Clawback Policy to be adopted by Dover, by
contacting the Benefits Department at 630-541-1540.
6.    For Non-US Employees, your SSAR Award is subject to the terms and
conditions of the Addendum for Non-US Employees.






--------------------------------------------------------------------------------




7.    Your SSAR is not transferrable by you other than by will or the laws of
descent and distribution.


8.    Dover and your employer reserve the right to amend, modify, or terminate
the Plan at any time in their discretion without notice.


DATE:     February __, 2013
TO:    ______________
    

 
I hereby acknowledge and agree that I have reviewed the Plan and this agreement
and agree to the terms and conditions set forth herein and therein.


  
 
 
 
 
 
 
This award agreement shall only become effective upon receipt by Dover of your
signed copy of this agreement.
 
 
 
 
 
 
 
 
 
 
 
 
 
Employee
 
 
«Name»
 
 
 
 
 
«Title»
 
 
 
 
 
 
 
 
Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 















